Citation Nr: 0003827	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-42 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1993.

This appeal arises from an August 1996 decision in which the 
Vocational Rehabilitation Panel denied the veteran's claim of 
entitlement to vocational rehabilitation benefits.  He was 
notified of the decision and filed a timely notice of 
disagreement (NOD) later that month.  A statement of the case 
(SOC) was furnished to the veteran and his representative 
later that month.  

Evidence of record dated in October 1996 from the Chairman of 
the Vocational Rehabilitation Panel shows that the veteran 
attended a hearing earlier that month which was accepted as 
his substantive appeal.  It was noted that a written 
transcript could not be prepared due to an equipment 
malfunction.

In a letter dated December 16, 1999, the Board notified the 
veteran that a hearing transcript could not be prepared from 
the October 1996 hearing.  He was offered an opportunity for 
another hearing.  He was given 30 days to respond.  He was 
notified that if he did not respond the Board would assume he 
did not want an additional hearing.  No response was 
received.  Accordingly the Board will proceed with appellate 
review of the issue on appeal. 


FINDINGS OF FACT

1.  Service connection is in effect for degenerative joint 
disease of the cervical spine evaluated as 10 percent 
disabling; degenerative joint disease of the left shoulder 
(minor) evaluated as 10 percent disabling; restrictive airway 
disease evaluated as 10 percent disabling and bilateral 
hearing loss evaluated as noncompensable.  Nonservice-
connected disabilities are reported as residuals of a left 
knee injury (not shown), eye disease (not shown) , ventral 
hernia, tinea cruris, residuals of a head injury (not shown), 
arthralgia of the upper back, knees, feet, elbow, fatigue and 
abnormal liver function tests.  



The combined service-connected schedular evaluation was 
increased from 20 percent in effect from February 1, 1993 to 
30 percent effective October 24, 1996.  

2.  The veteran has been employed for 5 years as Food Service 
Manager II with the Texas Department of Criminal Justice.  He 
stated he had not been written up or reprimanded for any 
problems associated with his disabilities and performance of 
his job duties.  In addition, he is noted to be seeking a 
Bachelor's Degree either in Social Work, Criminal Justice, 
Business Administration, or an Associate Degree in Real 
Estate.

3.  The veteran does not have an employment handicap or 
serious employment handicap; the disabilities have not caused 
substantial periods of unemployment, an unstable work 
history, or maladaptive behavior and there is no evidence of 
impairment in his ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.

4.  The veteran has overcome the effects of the impairment or 
employability in, or qualification for, employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests and is successfully maintaining such 
employment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3101, 3102, 
5107 (West 1991 & Supp. 1999);  38 C.F.R. §§ 21.40, 21.51, 
21.52 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An application for vocational rehabilitation was received in 
May 1995.

In October 1996, SS, M.D., a specialist in internal medicine 
noted treating the veteran since September 1996 for 
periumbilical hernia, abdomen, divarication recti, left 
shoulder degenerative joint disease, cervical spine 
degenerative joint disease and fungal infection of the left 
groin.  

In July 1996 the veteran began counseling to determine his 
entitlement and feasibility for vocational rehabilitation.  A 
personal information questionnaire, VA Form 28-1902, dated in 
July 1996, noted the veteran completed one year of college.  

It was noted that the veteran had utilized 8 months and 20 
days under the Montgomery GI Bill benefits and 15 days under 
his old Vietnam GI Bill, leaving him 38 months and 25 days 
remaining entitlement and an eligibility termination date of 
April 14, 2006.  It was noted that following retirement from 
the service he obtained a food service job at the VA Medical 
Center in Temple which involved taking trays of food to 
patient rooms and also washing dishes.  He currently worked 
full time as a cook at the Olive Garden restaurant.  

In 1994 it was reported that the veteran had the opportunity 
to obtain better paying employment which he continued to hold 
to the present day.  This was as a  correctional officer at 
the Texas Department of Corrections Prison in Gatesville.  
His salary was $1,961.00 per month.  He was married with 
three children ages 20, 17 and 14.  

It was noted that since being released from service the 
veteran continued to also take college courses mostly in 
substance abuse counseling.  He had four withdrawal grades, 
one failing grade, one pass grade, three B's and one A.  He 
attributed his unsatisfactory academic grades to his 
concurrent full-time employment.  

On his personal information questionnaire, VA Form 28-1902, 
the veteran noted that he did not feel that his disabilities 
affected his holding a job, but added he felt achy at times.  
When asked about his response, the veteran stated that his 
restrictive airways disease left him feeling weaker in hot 
weather and that he worked as a corrections officer mainly in 
the dining area which was not air-conditioned.  It was noted 
that he was not taking any medicine currently.  The 
counseling psychologist suggested that the veteran contact 
his physician to see if anything can be done to help the 
problem and if not, he should obtain a medical recommendation 
for transfer to another area in the prison.

It was noted that the veteran was taking Motrin on an as 
needed basis for pain with his arthritis in the neck.  He was 
experiencing left arm pain which may be an aggravation of his 
neck disability.  Based upon the medical records at that time 
the veteran should avoid heavy labor as well as sitting all 
day in a fixed position, such as might be done by somebody 
who used a microscope all day and thereby not give his neck 
the opportunity for movement which was necessary for people 
with arthritis.  It was noted that other than such a highly 
specialized job, the veteran had only minimal vocational 
impairment stemming from this disability centering around 
heavy labor and markedly cold and damp weather.  

It was noted that the veteran's academic aptitude and 
abilities were near the middle of the average range of human 
intellectual functioning.  Special tests in reading, writing 
and mathematics suggested the need for remedial high school 
level courses.  It was noted that he enjoyed working with 
people in both a helping as well as business capacity.

It was noted that the veteran was seeking a Bachelor's Degree 
in either Social Work, Criminal Justice, Business 
Administration or an Associate Degree in Real Estate.  It was 
pointed out that what all of these had in common was that 
they gave him an opportunity for advancement either at the 
Texas Department of Corrections or elsewhere so that he could 
better provide for his family. 

The counseling psychologist's synthesis of evaluation 
determination noted that the veteran's described disability 
conditions limited his ability to do heavy labor as well as 
work in very high heat or cold and damp conditions or in 
fixed positions.  These limitations were noted to satisfy the 
provisions of 38 C.F.R. § 21.51(c)(1) requirements for a 
finding of impaired employability.

It was noted that the veteran was considered to have overcome 
the effects of impairment of employability in his job skills 
as a cook, and more recently for the past two years his 
employment as a corrections officer.  He had overcome the 
effects of impairment of employability and was able to work 
on a permanent and full-time basis without aggravation of any 
of his disabilities.  The veteran was therefore determined 
not to have an employment handicap as per 38 C.F.R. 
§ 21.51(f)(2)(iii).  Therefore it was held that he did not 
meet the requirements under 38 C.F.R. § 21.40(b) for 
entitlement to vocational rehabilitation service.  

It was noted that the veteran was advised to continue his 
education under the GI Bill educational benefits program, 
discuss his medical situation as it relates to his job with 
his doctor, and if the doctor felt that a job transfer was 
indicated to then discuss it with Human resources at the 
Texas Department of Criminal Justice.  It was noted that the 
veteran understood that if he should lose his employment or 
if there was documented medical need for getting out of his 
line of work, and the Texas Department of Criminal Justice 
was not able to reassign him, VA would have a basis of 
further considering his vocational rehabilitation claim.  

In August 1996 the veteran was notified of the denial of his 
claim for vocational and rehabilitation services.  It was 
noted that vocational rehabilitation training was available 
for only those eligible veteran's who were unable to obtain 
or maintain suitable employment because of their 
disabilities.  

In a memorandum dated in October 1996 the Chairman of the 
Vocational Rehabilitation Panel noted the following:




"1.  A hearing was conducted on October 
4, 1996, with the veteran to consider the 
basis of his disagreement with the VA 
decision disallowing his vocational 
rehabilitation claim based upon a finding 
that although he has an impairment of 
employability, he has overcome this 
through suitable ongoing employment with 
the Texas Department of Corrections.  The 
original understanding at the time of 
counseling was that the veteran was 
employed as a corrections officer.  
However, at the hearing, we learned that 
the veteran no longer works in that 
capacity, but now is employed as a food-
service manager I at the same 
correctional facility.

2.  During the hearing, the veteran 
attributed his hearing loss and inability 
to use hearing aids in a noisy dining 
room and kitchen environment as being his 
greatest problem on the job.  At the time 
of his hearing, we asked, and the veteran 
agreed to provide us with a copy of his 
most recent medical records to help us 
address the issue of whether any of the 
veteran's medical conditions would be 
aggravated by his employment.  To help us 
address this issue, the veteran also 
agreed, and did follow through with 
sending us a copy of his job description 
from the Texas Department of Corrections.

3.  The Vocational Rehabilitation Panel 
met on October 11, 1996, to consider the 
data submitted.  We find that the 
veteran's employment is a supervisory one 
at a dining facility that involves 
inspection, communication, and mobility 
type of functioning.  

The submitted medical information 
indicates that the veteran has a 
periumbilical hernia, abdomen, 
divarication recti, left shoulder 
degenerative disease, cervical spine 
degenerative joint disease, and fungal 
infection of the left groin.

4.  The Vocational Rehabilitation Panel 
members were absolutely unable to 
conclude from any of the previously 
considered, or the new data that any of 
the veteran's medical conditions are 
being aggravated by the veteran's 
employment duties, nor that the veteran 
would have any difficulty doing his job 
with each and every one of his medical 
conditions.  The Panel members were 
unanimous in their opinion that none of 
the data provides any basis of 
reconsidering the decision that the 
veteran's employment is suitable and that 
he therefore is not in need of vocational 
rehabilitation services.

5.  The Panel members however are not 
convinced that we have all of the medical 
data with which to properly consider this 
case.  During his hearing, the veteran 
spoke about difficulties hearing other 
people, and an inability to use his 
hearing aids in the noisy dining room 
environment.  None of the medical data 
addresses this issue, and we will 
therefore include in our letter to the 
veteran that we would be glad to review 
any such data if he chooses to submit it.

6.  At the time of veteran's hearing, we 
were working with a brand-new piece of 
recording equipment.  

Although the Panel chairman obtained 
detailed explanation from the 
Adjudication Hearing Officers as to how 
the new equipment works, and although the 
instructions were followed, the tape was 
moving, and the appropriate lights were 
flashing appropriately to the tone and 
inflection of what was being said, 
nothing ended up being recorded.  
Subsequent consultation with staff in the 
Centralized Transcription Unit and the 
Hearing Officers indicates that there was 
an equipment malfunction in that the tape 
that was available in the drawer and 
which was used had a non-erased Loan 
Guaranty hearing on it.  The equipment 
was supposed to not move and indicate 
with a warning light that recording was 
not possible, but this did not happen.  
All indications were that it was 
recording, and as the "bottom line," 
'we had no hearing transcript.  We will 
deal with this issue in the letter that 
we are concurrently sending the 
veteran." 

A December 1997 VA general medical examination report shows 
the veteran was described as a 43 year old individual who was 
employed as a prison guard and had been employed with the 
State Department of Corrections since 1994.  He complained of 
a history of a recurrent rash of the groin area.  He stated 
it usually occurred in the proximal medial thigh area.  He 
stated he had been previously treated with Tinactin which 
relieved his symptoms and the rash disappeared.  It began in 
1992.  He stated he had been previously discovered to have 
"abnormal" liver function tests which he thought were 
discovered on a previous VA examination.  He denied any 
history of liver disease, hepatitis, excessive use of alcohol 
or illicit drugs.  He complained of chronic fatigue since 
1992.  He stated he usually slept well.  He occasionally had 
nights that he had difficulty in getting to sleep.  However, 
he normally slept between 6 and 8 hours per night and 
awakened refreshed.  

The veteran also complained of chronic pain in the neck, 
shoulders, back, knees, feet and elbows.  He described the 
pain as being dull and constant, particularly in the back and 
the knees.  He stated that the pain in the back was usually 
located in the upper back and denied any history of low back 
pain.  He stated that increased activities such as bending 
and stooping, prolonged standing and walking tended to 
increase his difficulties.  He stated he awakened in the 
morning with stiffness in all joints which usually resolved 
in one to two hours.  He reported a history of degenerative 
arthritis in the neck.

The veteran reported a history of shortness of breath with 
increased activity since 1992.  He stated he was able to walk 
approximately one mile without any significant shortness of 
breath.  He stated that repetitive movements and tasks tended 
to increase his shortness of breath.  He denied any history 
of recurrent bronchitis, upper respiratory infections or 
pneumonia.  He denied any history of chronic recurrent cough.  
He stated he had no problem which required medical treatment 
in the past.  The veteran stated that he was diagnosed as 
having elevated glucose in 1994.  He currently controlled his 
glucose with diet and exercise.  He did not require any 
medications.  He stated he was followed on a regular basis 
through the clinic at Fort Hood.  He complained of decreased 
hearing since the 1970's.  

On objective examination the veteran measured 69 inches tall 
and weighed 246 pounds.  Blood pressure was 115/75.  He was 
right hand dominant.  Posture and balance were normal.  The 
skin revealed no evidence of rash, lesions or inflammation.  
The lymphatic/hemic systems revealed no lymphadenopathy.  
Examination of the head, face and neck was normocephalic with 
no evidence of lesion or recent trauma.  The face was 
symmetrical with no evidence of swelling, inflammation or 
tenderness.

Examination of the nose, sinus, mouth and throat showed 
patent nares.  There was no nasal drainage.  The septum was 
in midline with no deviation or perforation.  The sinus areas 
were nontender on palpation.  The mouth and throat were 
without inflammation, lesion or deformity.  There was no 
apparent difficulty with swelling and the teeth were in good 
condition.


The auricles, canals and tympanic membranes were without 
inflammation and hearing acuity appeared unimpaired.  An 
audiometric examination was undertaken at that time.  The 
findings reflected bilateral mild to moderate hearing loss 
above 2000 Hertz with excellent speech discrimination in both 
ears.  He was asymptomatic for ear disease.  An eye 
evaluation showed the pupils were equal, round and reactive 
to light.  Extraocular movements were full without nystagmus.  
Corneas, anterior chambers and lenses appeared clear and 
funduscopic examination appeared to be normal.

An examination of the neck showed full range of motion.  The 
neck was supple and there was no evidence of thyroid 
enlargement or cervical adenopathy.  The chest was 
essentially symmetrical as to shape and respiratory sounds.  
Auscultation revealed breath sounds to be of good quality and 
to be symmetrical.  Both lung fields were clear.  Pulmonary 
function test revealed mild restrictive disease.  

The cardiovascular system revealed regular rate and rhythm of 
the heart without murmurs.  The abdomen was soft, obese and 
nontender without any evidence of organomegaly or masses.  
There were active bowel sounds in all four quadrants and no 
bruits were heard.  There was a 3 centimeter umbilical hernia 
which was asymptomatic at that time.  It was noted that he 
had previously been offered surgical repair but he declined 
stating it was not a problem and he elected not to have 
surgery.  A genitourinary evaluation was silent for 
abnormality.

On musculoskeletal evaluation the extremities were described 
as symmetrical with full range of motion of all joints and no 
evidence of inflammation, edema, atrophy or fasciculations.  
Pulses were of good quality and were symmetrical.  The back 
was symmetrical with full range of motion.  The vertebrae 
were midline and nontender on palpation.  The musculature was 
well-developed with good strength and muscle tone.



An evaluation of the endocrine system revealed no evidence of 
an abnormality.  A neurologic evaluation was nonrevealing for 
abnormality.  On a psychiatric evaluation the veteran was 
alert, pleasant and cooperative.  He was oriented times three 
and in no acute distress.  Memory for both recent and remote 
events appeared intact.  Concentration appeared normal.  
There was no evidence of anxiety, depression or psychosis.  
He was considered competent for VA purposes.  He was 
described as vague and evasive at times concerning his 
medical history.   

Diagnoses were abnormal liver function studies, degenerative 
joint disease of the neck, mild restrictive airway disease, 
umbilical hernia (asymptomatic), obesity, recurrent tinea 
cruris (by history), chronic fatigue (by history), arthralgia 
of the knees (by history), chronic foot pain (by history), 
arthralgia of the left elbow (by history), elevated glucose 
(by history) and hearing loss (by history).  

The examiner's remarks noted that there was no evidence of 
environmental exposure that would account for an 
"undiagnosable illness."  He noted that the veteran's 
history of skin rash had been resolved.  There was a history 
of fatigue however given the veteran's present physical 
condition, history of elevated glucose and chronic shortness 
of breath, the complaint was not considered unusual.  It was 
noted there was mild elevation of liver enzymes but it could 
be from a variety of sources.  It was noted that there was a 
history of multiple arthralgias with morning stiffness which 
resolved in one or two hours.  It was noted that given the 
veteran's current physical conditioning, age and medical 
history, this was not an unexpected finding.

In June 1998 the RO granted service connection for arthritis 
of the left shoulder evaluated as 10 percent effective 
October 24, 1996.  The combined service-connected schedular 
evaluation was increased from the 20 percent in effect from 
February 1, 1993 to 30 percent from October 24, 1996.


The veteran's file was referred back to counseling in 
September and November 1998.  It was noted that he had 
previously requested an appeal, but prior to his file being 
sent to the Board, he received an increase in his disability 
benefits.  This opened the door to consider new information 
regarding his case.

The veteran was described as very cooperative and friendly 
during counseling.  He indicated that his hearing had not 
changed, but that he had experienced a high frequency hearing 
loss.  He was issued ear plugs by VA, but stated he could use 
them in his present position.

He had been employed for 5 years as Food Service Manager II 
with the Texas Department of Criminal Justice.  He stated he 
had not been written up or reprimanded for any problems 
associated with his disabilities and performance of his job 
duties.  He did not have a job description this date and was 
requested to fax or send one as soon as possible so that it 
could be reviewed for requirements that might relate to his 
disabilities.

During the course of the counseling session his goals were 
discussed.  He wanted to eventually work within the prison 
system doing counseling.  He was looking at probation, 
parole, or mental health type counseling within the system.  
He was presently attending school using his GI Bill benefits.  
The counseling staff looked at when these would be expiring, 
as well as options following that time frame.  He had 
previously applied for financial aid (Pell Grant) and did not 
qualify.  He was unsure of whether the State would provide 
any financial assistance or tuition reimbursement.  He was 
informed about Hazelwood benefits since he had entered the 
service from the State of Texas.  He was provided with a 
pamphlet on the benefits and given the 800 # to call when he 
was ready to request his Hazelwood letter.  

The veteran was informed that tuition would be waived at 
State supported or community colleges upon his having 
exhausted all of his VA educational benefits.  Additional 
options were discussed regarding his degree plan options and 
how his hours would be accepted in transfer.  
The counseling staff did an unofficial degree plan evaluation 
for him and he was to clarify how 2 courses would be accepted 
in transfer.  He was also encouraged to have his military 
credit evaluated for a general studies degree.  The advantage 
of one institution becoming a state supported school was also 
discussed when he was ready to transfer to the upper level 
institution.

The veteran had no additional medical records to provide.  It 
was noted that the counseling staff reviewed the information 
contained within his disability rating and he stated he had 
no new data to provide related to any of his service 
connected disabilities.  The issue dealt with his hearing 
problems and not any specific physical limitations.

He was provided with a 28-8606 outlining a summation of 
additional steps that he would need to take following the 
counseling session on September 2 1998.

As of September 17, 1998, the veteran had not returned or 
faxed any of the requested information so that his situation 
could continue to be evaluated.  On October 27, 1998, he was 
sent another appointment letter to provide him an appointment 
in which to follow up and discuss the information previously 
requested.

The veteran reported November 16, 1998, and he did bring in a 
copy of the job description for his position.  He did not 
reference any specific or detailed physical requirements or 
duties.  There was no reference to hearing abilities noted.  
The veteran was encouraged to contact Huntsville (human 
resources) to see if they had a more detailed job description 
on file.

The veteran was also referred to his service organization 
(DAV) for additional assistance.  Following his contact with 
them, he returned and provided a statement concerning other 
problems with his disabilities besides his hearing.  He 
stated that his neck and shoulder caused him to have an 
"unacceptable level of production".  He again stated that 
he had not been reprimanded either verbally or in writing.  
This issue surfaced only after he discussed it with DAV.  



The counseling staff then reviewed his job description, and 
he was informed, again, that there were no provisions within 
it that addressed his need to do anything that was not 
compatible with his disabilities.

Information was shared with the veteran from a local resource 
that showed how physical requirements were defined and job 
duties delineated.  He stated he thought the TDCJ previously 
had such information and he would pursue researching it, 
although his immediate supervisor was the one who provided 
him with the current job description.

The 28-8606 was reviewed and it was learned that the veteran 
had not followed up with many of the steps requested.  He 
stated he works full time and attends school, so that there 
are very few hours available within his day to follow up on 
these steps.

The veteran was advised that there was not adequate 
information to redetermine him eligible for benefits under 
Chapter 31 vocational rehabilitation.  He appeared to be 
suitably employed given the information that he provided.  He 
was given the opportunity to provide documentation from his 
supervisor stating he was not able to perform his job duties 
successfully due to his disabilities.  

The veteran was informed that if VA received this 
documentation, then VA would work with the human resource 
director to attempt to find suitable employment that did not 
exacerbate his disabilities.  He did not believe that he 
could/would get this information.  He was told that he could 
think about it and then provide it to his DAV representative 
at a later date if he wanted.  No additional information was 
received from the veteran.  



Criteria

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2)(West 1991), for an 
original application filed on or after November 1, 1990, 
basic entitlement for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that the veteran be in need of rehabilitation 
because of an employment handicap.  However, section 
404(a)(b) of Public Law 102-568 amended this statutory 
framework effective October 1, 1993, providing that 
eligibility for Chapter 31 vocational rehabilitation may also 
be established if a veteran has a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and has a serious employment handicap.

The veteran initially applied for vocational rehabilitation 
in May 1995, so the version amended by Public Law 102-568 is 
applicable.

However, 38 U.S.C.A. § 3101 and § 3102 were recently revised 
pursuant to Public Law 104-275.  The effective date of this 
revision is October 9, 1996.

Under the revised version, 38 U.S.C.A. § 3102(1)(A)(i), (B) 
(West 1991 & Supp. 1999) states that basic entitlement for 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code, requires, in pertinent part, that a 
veteran have a service-connected disability that is rated 20 
percent disabling or more which was incurred or aggravated in 
service on or after September 16, 1940, and is determined by 
the Secretary to be in need of rehabilitation because of an 
employment handicap.  Otherwise, under 38 U.S.C.A. § 
3102(2)(A), (B) (West 1991 & Supp. 1999) the veteran may 
instead have a service-connected disability which is 
compensable at 10 percent which was incurred in or aggravated 
in service on or after September 16, 1940, and is determined 
by the Secretary to be in need of rehabilitation because of a 
serious employment handicap.

Since the law changed during the course of the veteran's 
appeal, both versions must be considered.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version more favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In this case, since the veteran's combined disability rating 
for his service-connected disabilities is 20 percent prior to 
October 24,1996 and 30 percent thereafter, both versions in 
his particular case are equally favorable.  However, since 
the old version is more favorable to veterans in general, the 
Board will consider his claim under the old version.

With regard to basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, the veteran has met the requirement of having a 
service-connected disability that meets the required 
schedular evaluation that was incurred or aggravated in 
service on or after September 16, 1940.  However, he is also 
required to have an employment handicap.  38 U.S.C.A. § 
3102(1)(A), (B) (West 1991); Pub. L. 102-568 (1992).

With regard to the pertinent law, there were further 
revisions with regard to the terms "employment handicap" and 
"serious employment handicap."  In this case, only the term 
"employment handicap" is applicable.  Pursuant to the old 
version of 38 U.S.C.A. § 3101(1) (West 1991); Pub. L. 102-568 
(1992), the term "employment handicap" means an impairment of 
the veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  Under the revised version, 38 U.S.C.A. § 3101(1) 
(West 1991 & Supp. 1999) states that the term "employment 
handicap" means an impairment, resulting in substantial part 
from a disability described in section 3102(1)(A) of this 
title (the service-connected disability or disabilities), of 
a veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  The Board notes that the new 
version of the term "employment handicap" is more restrictive 
than the old version of that term.

It is provided in the newly amended version of the law that 
the changes made to 38 U.S.C.A. § 3101(1) (West 1991 & Supp. 
1999) only apply with respect to claims of eligibility or 
entitlement to services and assistance, including claims for 
extension, on or after the date of the enactment of Public 
Law 104-275, October 9, 1996, including those claims based on 
original applications, applications to reopen, revise or 
reconsider, or otherwise readjudicate on any other basis 
claims for services and assistance under Chapter 31.  In this 
case, as noted, the veteran's application for Chapter 31 
benefits was received in May 1995.  As such, the old version 
of 
38 U.S.C.A. § 3101(1) is applicable.  Hence, the Board will 
apply the former definition of "employment handicap".

The Board notes that in Davenport v. Brown, 7 Vet. App. 476 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that the requirement of 38 C.F.R. § 
21.51(c) that a veteran's service-connected disability must 
"materially contribute" to an employment handicap is 
inconsistent with 38 U.S.C.A. § 3102 and, not authorized.  
The Court stated further, that to the extent that 38 C.F.R. § 
21.51(c)(2),(e),(f)(1)(ii) and (f)(2), include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and an 
employment handicap, those regulatory provisions are 
"unlawful and set aside."  Davenport, at 486.  However, Pub. 
L. 104-275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324 
reestablished the requirement that the veteran's employment 
handicap must be the result of service-connected disability 
in order to be entitled to Chapter 31 benefits.  The Board 
notes that the revised version of the applicable law, as 
cited above, reflects these changes.

The veteran filed his current claim for Chapter 31 benefits 
prior to Pub. L. 104-275, Title I, § 101, Oct. 9, 1996, 110 
Stat. 3324 reestablishing the requirement that the veteran's 
employment handicap must be the result of service-connected 
disability in order to be entitled to Chapter 31 benefits.  
Therefore, his nonservice-connected disabilities must also be 
considered.


Analysis

After reviewing the veteran's claims folder, the Board finds 
that the evidence of record does not show that the veteran 
has any employment handicap.  There is no competent evidence 
demonstrating that the veteran has impairment of 
employability caused by his disabilities, educational 
background, or attitude towards others.  The record shows 
that the veteran has not had substantial periods of 
unemployment, an unstable work history, or significant 
impairment in his ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  The record shows that he has been employed for 5 
years as Food Service Manager II with the Texas Department of 
Criminal Justice.  He stated he has not been written up or 
reprimanded for any problems associated with his disabilities 
and performance of his job duties.  In addition, he is noted 
to be seeking a Bachelor's Degree either in Social Work, 
Criminal Justice, Business Administration, or an Associate 
Degree in Real Estate.

In spite of the veteran's contentions of experiencing 
multiple joint pain and stiffness and hearing loss, there is 
no evidence of record including findings noted on the VA 
general medical and audiometry examinations in December 1997 
demonstrating that his disabilities interfere with 
employment. 

Rather, it is shown that the veteran has overcome the effects 
of the impairment or employability in, or qualification for, 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests and is successfully 
maintaining such employment.

Clearly, the evidence of record shows that the veteran does 
not have an employment handicap or serious employment 
handicap; the disabilities have not caused substantial 
periods of unemployment, an unstable work history, or 
maladaptive behavior and there is no evidence of an 
impairment of his ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.

Thus, there is no evidence to support a serious employment 
handicap.  Entitlement to benefits under the provisions of 
Chapter 31, Title 38, United States Code is denied.


ORDER

Entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

